Name: Commission Regulation (EC) No 104/2003 of 21 January 2003 on the issue of import licences for sugar and mixtures of sugar and cocoa qualifying as ACP/OCT and EC/OCT originating products
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  international trade;  beverages and sugar;  executive power and public service;  plant product
 Date Published: nan

 Avis juridique important|32003R0104Commission Regulation (EC) No 104/2003 of 21 January 2003 on the issue of import licences for sugar and mixtures of sugar and cocoa qualifying as ACP/OCT and EC/OCT originating products Official Journal L 016 , 22/01/2003 P. 0009 - 0009Commission Regulation (EC) No 104/2003of 21 January 2003on the issue of import licences for sugar and mixtures of sugar and cocoa qualifying as ACP/OCT and EC/OCT originating productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community(1),Commission Regulation (EC) No 192/2002 of 31 January 2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin(2), and in particular Article 6(3) thereof,Whereas:(1) Article 6(4) of Annex III to Decision 2001/822/EC allows ACP/EC/OCT cumulation of origin in the case of products falling with Chapter 17 and tariff headings 1806 10 30 and 1806 10 90 up to an annual quantity of 28000 tonnes of sugar.(2) Applications have been submitted to the national authorities in accordance with Regulation (EC) No 192/2002 for the issue of import licences for a total quantity of 56000 tonnes more than the quantity fixed by Decision 2001/822/EC.(3) Article 6(3) of Regulation (EC) No 192/2002 provides that, where licence applications cover an annual quantity in excess of 28000 tonnes, the Commission is to adopt a regulation fixing a single reducing coefficient to be applied to each application submitted and suspend the submission of further applications for the year in progress.(4) The Commission must therefore fix the reducing coefficient for the issue of import licences and suspend the submission of further licence applications for 2003,HAS ADOPTED THIS REGULATION:Article 1Import licences covered by applications submitted by 9 January 2003 under Article 6 of Regulation (EC) No 192/2002 shall be issued for 50 % of the quantity applied for.Article 2The submission of further applications for 2003 is hereby suspended.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 January 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 314, 30.11.2001, p. 1.(2) OJ L 31, 1.2.2002, p. 55.